FIRST DIVISION
                               DOYLE, C. J.,
                          ANDREWS, P. J., and RAY, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      April 22, 2016




In the Court of Appeals of Georgia
 A16A1237. THE STATE v. REID.

      ANDREWS, Presiding Judge.

      The State appeals the grant of a motion to suppress results of a blood test taken

pursuant to the Georgia implied consent law. We reverse.

      The evening of February 8, 2015, a Georgia state trooper pulled Jessica Reid

over for speeding. In the course of that traffic stop, the trooper suspected Reid had

been driving under the influence of alcohol and he arrested her after conducting some

field sobriety tests. After reading her the Georgia implied consent notice, the trooper

transported Reid to a county fire department EMS to have a blood test. Before the

blood draw, Reid signed an EMS form stating: “I hereby consent to allow

SSFD/EMS, acting at the request of the Officer identified below and as an agent of

a licensed law enforcement agency, to draw a blood sample for the purpose of
determining the presence of alcohol or any other drug.” The state trooper also

executed the EMS form below Reid’s signature, stating that his request for a blood

draw was made pursuant to the Georgia implied consent law.

      Reid subsequently moved to suppress the blood test results on the ground she

had not given actual consent to the blood draw as required by Williams v. State, 296
Ga. 817 (771 SE2d 373) (2015). Considering the totality of the circumstances, the

trial court found the State only showed that Reid acquiesced to the blood draw in the

context of the implied consent law, i.e., out of concern she would lose her license if

she refused the test. As such, the trial court suppressed Reid’s blood test results on

the ground Reid’s consent to the blood test was not free and voluntary.

      Williams rejected [a] per se rule automatically equating an affirmative
      response to the implied consent notice with actual consent to a search
      within the meaning of the Fourth Amendment. Instead, courts must now
      conduct a case-by-case analysis, considering the totality of the
      circumstances. . . . A consent to search will normally be held voluntary
      if the totality of the circumstances fails to show that the officers used
      fear, intimidation, threat of physical punishment, or lengthy detention to
      obtain the consent.


Kendrick v. State, 335 Ga. App. 766, 769 ( SE2d ) (Feb. 23, 2016).




                                          2
      In the instant case, Reid verbally agreed to submit to the requested blood test,

and she also executed a written consent that specifically indicated it was for the

purpose of determining the presence of alcohol in her blood. The state trooper’s video

of the stop and administration of the field sobriety tests shows Reid clearly

understood the situation and articulately pleaded with the officer not to arrest her. The

video also fails to show any coercive circumstances that would undercut the

voluntariness of Reid’s consent.

      “[W]e do not read Williams’ rejection of a per se rule of consent under the

implied consent statute as authorizing us to replace it with its opposite—that is, a per

se rule that the State must always show more than consent under the implied consent

statute. . . . An affirmative response to the question posed by the implied consent

language may be sufficient . . . to find actual consent, absent reason to believe the

response was involuntary.” Kendrick v. State, supra at 771-772.

      As there is no evidence that Reid’s consent was anything but free and

voluntary, the trial court erred in granting the motion to suppress.

      Judgment reversed. Doyle, C. J., and Ray, J., concur.




                                           3